DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-9, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makous et al (U.S. PG Pub 20170072198 A1).
Regarding claim 1, Makous teaches a deep brain stimulation method for use in the treatment of cervical dystonia, comprising inserting a stimulation device into the brain of a patient (Fig 4 illustrates the device being an implantable lead and device implanted into the user; Fig 5 illustrates the lead 12 being inserted into the patient’s brain; [0045] teaches the lead is introduced through the burr hole; claim 1), the stimulation device being configured to provide electrical stimulation to affect first and second stimulation targets within the brain (Fig 5 illustrates the electrodes 26 of the lead being in the STN and the Thalamus of the user; [0017]; [0046] teaches the leads are positioned adjacent to multiple target tissue regions; [0052]; [0054] teaches delivering stimulation to different target sites; claim 1 teaches the lead stimulating a first region and a second region); the first stimulation target being the subthalamic nucleus (STN) (Fig 5 illustrates electrodes of the lead positioned in the STN; [0045] teaches electrodes are implanted into the STN and thalamus of the brain; [0047] teaches that the STN and Thalamus are both stimulated; [0048]-[0049] teaches stimulating the STN; Claim 2 teaches the first region stimulated is the ventral intermedius of the of the thalamus and the second region stimulated is the STN); and the second stimulation target being either the ventral intermediate nucleus (VIM), or the ventralis oralis posterior thalamus (VOP), or both the ventral intermediate nucleus (VIM) and the ventralis oralis posterior thalamus (VOP) (Fig 5 illustrates electrodes of the lead positioned in the STN and the Thalamus; [0045] teaches electrodes are implanted into the STN and thalamus of the brain; [0047] teaches that the STN and Thalamus are both stimulated wherein the thalamus includes subregions such as the VIM; [0049] teaches stimulating the STN and the VIM are an optimal treatment method; Claim 2 teaches the first region stimulated is the ventral intermedius of the of the thalamus and the second region stimulated is the STN).
Regarding claim 3, Makous teaches claim 1, further comprising controlling the stimulation device to activate the first stimulation target and the second stimulation target simultaneously ([abs] teaches concurrently stimulating a plurality of target regions; [0017]; [0020] teaches concurrently delivering stimulation to a plurality of brain regions; [0046]; [0048]-[0049] teaches concurrently stimulating the STN and Thalamus region; [0052]; claim 1).
Regarding claim 4, Makous teaches claim 1, comprising transmitting electrical pulses generated by a pulse generator through an electrode lead  to one or more electrical contacts of the stimulation device ([abs] teaches generating and delivering stimulating pulses to the plurality of electrodes; [0008]; [0017] teaches generating and delivering stimulation to a plurality of brain regions; [0036] teaches the IPG comprising a generator circuit for delivering electrical pulses to the electrode array; [0039]-[0040] teaches generating stimulation pulses in accordance with a control signal; [0047]; [0048]-[0049] teaches generating and delivering stimulating pulses to the STN and Thalamus region; [0053] teaches generating and delivering electrical stimulation pulses to specific electrodes).
Regarding claim 6, Makous teaches claim 4, comprising providing electrical stimulations using a first electrical contact of the electrode lead to affect the first stimulation target and a second electrical contact of the electrode lead to affect the second stimulation target (Fig 5 illustrates electrodes of the lead positioned in the STN and the Thalamus; [0041] teaches stimulating multiple electrode groups at different time in different regions; [0045] teaches electrodes are implanted into the STN and thalamus of the brain; [0046]-[0047] stimulation energy can be conveyed from the electrodes to multiple target regions to change the status of the dysfunction by concurrently delivering pulsed electrical waveforms respectively to the electrodes that are adjacent to the multiple target regions via multiple timing channels. It also teaches that the STN and Thalamus are both stimulated wherein the thalamus includes subregions such as the VIM via the electrodes positioned adjacent to the regions; [0049] teaches stimulating the STN and the VIM are an optimal treatment method; Claim 2 teaches the first region stimulated is the ventral intermedius of the of the thalamus and the second region stimulated is the STN).
Regarding claim 7, Makous teaches claim 6, wherein the first electrical contact contacts the first stimulation target and the second electrical contact contacts the second stimulation target during the electrical stimulations(Fig 5 illustrates electrodes of the lead positioned in the STN and the Thalamus; [0041] teaches stimulating multiple electrode groups at different time in different regions; [0045] teaches electrodes are implanted into the STN and thalamus of the brain; [0046]-[0047] stimulation energy can be conveyed from the electrodes to multiple target regions to change the status of the dysfunction by concurrently delivering pulsed electrical waveforms respectively to the electrodes that are adjacent to the multiple target regions via multiple timing channels. It also teaches that the STN and Thalamus are both stimulated wherein the thalamus includes subregions such as the VIM via the electrodes positioned adjacent to the regions; [0049] teaches stimulating the STN and the VIM are an optimal treatment method; Claim 2 teaches the first region stimulated is the ventral intermedius of the of the thalamus and the second region stimulated is the STN).
Regarding claim 8, Makous teaches claim 6, comprising applying electrical stimulation defined by first stimulation parameters to the first electrical contact and applying electrical stimulation defined by second stimulation parameters to the second electrical contact, wherein the first and second stimulation parameters are identical to each other for each of one or more of the following: frequency, pulse width and current (Fig 3 illustrates that electrode 1 has a first stimulation parameter with a pulse width of 300 micro seconds and an amplitude of -4mA and electrode 2 has a second stimulation parameter wherein the pulse width is identical at 300 microseconds and has an identical amplitude of      -4mA; [0042]-[0043] teaches that different electrode contacts with different stimulation parameters can have identical pulse widths and or pulse frequencies).
Regarding claim 9, Makous teaches claim 4, wherein the electrode lead comprises eight electrical contacts disposed at separate locations on the electrode lead (Fig 2 illustrates that the lead comprises 8 electrodes at separate locations of the lead; [0035]; [0042]-[0043] teaches the lead utilizes 8 electrodes).
Regarding claim 13, Makous teaches claim 1, comprising applying electrical stimulation at a frequency greater than or equal to 60 Hz and less than or equal to 255 Hz frequency ([0049] teaches the STN is stimulated at a frequency of 130Hz to 185 Hz and the VIM is stimulates at a frequency of 133Hz to 188Hz) and a pulse width greater than or equal to 20 µs and less than or equal to 450 µs ([0048]; [0049] teaches the STN is stimulated at a pulse width of 60-90 microseconds and the VIM is stimulates at a pulse width of 31-183 microseconds).
Regarding claim 14, Makous teaches claim 1, wherein the stimulation device 
Regarding claim 15, Makous teaches claim 1, wherein the method is for the treatment of cervical dystonia ([0004] teaches that DBS is used for treating dystonia. Further as written this is written as intended use since Makous teaches the method as claimed).
Regarding claim 16, Makous teaches claim 15, wherein the method is for the treatment of tonic cervical dystonia ([0004] teaches that DBS is used for treating dystonia. Further as written this is written as intended use since Makous teaches the method as claimed).
Regarding claim 17, Makous teaches claim 15 wherein the method is for the treatment of non-motor symptoms of cervical dystonia ([0004] teaches that DBS is used for treating dystonia. Further as written this is written as intended use since Makous teaches the method as claimed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makous et al (U.S. PG Pub 20170072198 A1).
Regarding claim 2, Makous teaches claim 1, however fails to explicitly teach, wherein the stimulation device is inserted on a posterior frontal extraventricular trajectory going through premotor cortex.
Makous teaches a single lead, wherein the single lead stimulates the STN and the VIM and there are a finite number of predictable trajectories that would allow reaching both locations with a single lead, including the claimed trajectory, and so it would have been obvious to one of ordinary skill in the art, before the effective filling date, to pursue the known potential solutions of inserting the lead on a posterior frontal extraventricular trajectory going through premotor cortex with a reasonable expectation of success (MPEP 2143(I)(E).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makous et al (U.S. PG Pub 20170072198 A1) in view of Giftakis et al (U.S. PG Pub 20130218232 A1).
Regarding claim 5, Makous teaches claim 4, however fails to teach, comprising providing an electrical stimulation using a single electrical contact of the electrode lead to affect both the first stimulation target and the second stimulation target.
Giftakis teaches a device in the same field of invention, wherein a DBS lead comprises a one or more lead with one or more electrode contacts ([0144]-[0146]) that stimulates more than one target brain area through direct and/or indirect stimulation ([0024] teaches an electrode can provide stimulation to the target area of the brain that the electrode is contacting and stimulating other regions of the brain remote to the electrode that is in the brain area network; [0127]). 
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified Makous such that providing an electrical stimulation using a single electrical contact of the electrode lead to affect both the first stimulation target and the second stimulation target, as taught by Giftakis, in order to allow the stimulation to affect more than one target region and provide indirect stimulation and direct stimulation to the desired targets without stimulating unwanted regions and allowing for a single lead to stimulate more than one target region. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makous et al (U.S. PG Pub 20170072198 A1) in view of Montgomery et al (U.S. PG Pub 20170360354 A1).
Regarding claim 10, the modified invention of Makous teaches claim 4, however fails to teach, wherein the one or more electrical contacts are disposed to span between 9 mm and 20 mm in a longitudinal direction of the electrode lead.
Montgomery teaches a device in a similar field of endeavor, wherein a brain electrode lead comprises electrodes contacts arrays disposed over about a 10mm length ([0073]).
It would have been obvious to one of ordinary skill in the art, to have modified Makous to have the electrode contacts disposed over a span of about 10 mm, as taught by Montgomery, in order to allow the electrode contacts to be spread over a long enough area to stimulate the desired target regions.  
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makous et al (U.S. PG Pub 20170072198 A1) in view of Gabriela et al (U.S. PG Pub 20120053658 A1).
Regarding claim 11, Makous teaches claim 4, however fails to teach, wherein the one or more electrical contacts comprises a plurality of electrical contacts each having a length (L) of between 0.9 mm and 2 mm and being spaced between 0.2 mm and 2 mm apart along the electrode lead.
Gabriela teaches a device in a similar field of invention, wherein the device comprises a DBS lead wherein the one or more electrical contacts comprises a plurality of electrical contacts each having a length (L) of between 0.9 mm and 2 mm and being spaced between 0.2 mm and 2 mm apart along the electrode lead ([0054] teaches the DBS lead has electrode contacts with a length of about 1.5mm; [0055] teaches that the electrode contacts are spaced between , wherein each contact is .5mm and the inter contact spacing is 0.5mm-1.5mm).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified Makous, such that the electrodes have a length of about 1.5mm and a spacing of between about .5mm to about 1.5mm, such that the electrode array contacts are distributed along a length sufficient to stimulate a desired region or regions, where in the area of the electrode contacts are a size to provide safe and effective stimulation to the contacted tissue.
Regarding claim 12, Makous teaches claim 4, however fails to teach explicitly teach, wherein each of the one or more electrical contacts continuously surrounds an axis of the electrode lead.
Gabriela teaches a device in a similar field of invention, wherein the electrical contacts of the lead are ring electrodes ([0054] teaches the DBS lead electrodes are ring electrodes).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified Makous, such that the electrodes are ring electrodes, as taught by Gabriela, as is commonly used in the art, in order to allow sufficient contact and stimulation of the target area that he electrodes are inserted into.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792